Citation Nr: 1801025	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1964 to January 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board notes that it has characterized the Veteran's claim as it appears above so as to better reflect his intent when filling the current claim for service connection.  

In January 2011, the Veteran withdrew his travel Board hearing request.  In January 2014, the RO granted the Veteran service connection for peripheral neuropathy of all four extremities and thus the service connection claims are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has not been diagnosed with a left knee disorder at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for a left knee disorder because he claims it was caused by a gunshot wound he sustained while in combat in the Republic of Vietnam.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disabilities including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In order to establish service connection for the claimed disabilities there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the law provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A condition precedent for establishing service connection is the presence of a current disability.  In this regard, the Veteran's service treatment records and post-service records are negative for a diagnosis of a left knee disorder to include residuals of a gunshot wound.  In fact, not only did the January 1967 separation examination not make mention of a gunshot wound injury to the left knee but the examiner opined that the Veteran's lower extremity evaluation was normal and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Likewise the post-service records, including the May 1967, January 1986, October 2009, and September 2012 VA examinations, are negative for a history, symptoms, or a diagnosis of a left knee disorder.  Moreover, while the Veteran is competent and credible to report on having left knee pain and/or lost motion and some post-service treatment records document his complaints of left leg pain (see Davidson), the pain alone is not a disability.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of a left knee disorder at any time during the pendency of his appeal.  

Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for a left knee disorder must be denied despite the Veteran's documented service in the Republic of Vietnam.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for a left knee disorder is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


